Citation Nr: 1430228	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for ischemic heart disease, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In February 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

The Veteran also submitted additional evidence in February 2013, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam from January 1967 to November 1967 and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

2.  The evidence is in equipoise as to whether the Veteran has coronary artery disease.  





CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's coronary artery disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A.
 § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Service connection for ischemic heart disease, including coronary artery disease, is warranted for Veterans who were exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. 
§ 3.309(e)(2013). 

First, the Veteran contends that he was exposed to Agent Orange while serving in Vietnam in from January 1967 to November 1967.  The National Personnel Records Center in St. Louis, Missouri confirmed that the Veteran served in Vietnam on the dates in question.  Accordingly, he is presumed exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Next, there are opposing medical opinions of record regarding whether the Veteran has a diagnosis of ischemic heart disease, in particular coronary heart disease.  

On the one hand, the Board notes that the Veteran was afforded a VA examination in March 2012 where the examiner diagnosed the Veteran with congestive heart failure.  He opined that the totality of the evidence does not support a diagnosis of ischemic heart disease.  In support of his opinion, the examiner reasoned that: 

The Veteran's congestive heart failure can be accounted for by chronic hypertensive heart disease and left ventricular hypertrophy resulting in diastolic dysfunction, left atrial enlargement, atrial fibrillations and the onset of congestive heart failure.  The Veteran has never had a clinically documented heart attack or angina pectoris.  Multiple echograms including the recent MRI ventricular image have consistently revealed supernormal ventricular function without regional wall motion abnormalities compatible with ventricular scar or prior infarct.  EKG shows T wave changes that are more likely than not due to the right bundle conduction abnormality than they are to underlying ischemia.  

He further noted that the Veteran's June 2011 MRI stress test "confirms normal ventricular function . . . but does note a pattern typical for prior myocardial infarction in the left circumflex territory."  Based on this, the examiner opined that, "in view of the ambiguity of [the] most recent imaging technique, the totality of the clinical evidence does not support a diagnosis of ischemic heart disease." 

On the other hand, the Veteran was diagnosed and received treatment for coronary artery disease at the University of Chicago Medicine from 2011 to 2012.  A May 2011 letter from Dr. A.P. indicates that the Veteran's calcium score test confirms that he has a diagnosis of coronary artery disease, specifically a "high burden of it."  A May 2011 note indicates an assessment of coronary artery disease, with no evidence of angina.  The Veteran underwent a stress MRI, which did not reveal ischemia, but did reveal a microinfarction.  Dr. A.P. noted, "mid to apical lateral wall transmural late gadolinium enhancement which likely represents myocardial infarction in the circumflex territory.  Left ventricular ejection fraction 65 [percent] with mild to moderate left ventricular hypertrophy.  Right ventricular ejection fraction 59 [percent]."  Dr. A.P. started the Veteran on treatment for coronary artery disease.

The Board finds the opposing medical opinions are of equal probative value.  Both were offered by medical professionals.  They appear to be based on the Veteran's various tests and sound medical principles.  In sum, the Board finds that the evidence in support of and against the Veteran's claim to be of equal probative value.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having found that the Veteran has a disease listed in 38 C.F.R. § 3.309 (e) and competent evidence that he visited Vietnam during the requisite period, the Board finds that service connection for coronary artery disease on a presumptive basis is warranted.  
ORDER

Entitlement to service connection for ischemic heart disease, diagnosed as coronary artery disease, is granted.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


